Title: Peter Carr to Thomas Jefferson, 14 August 1814
From: Carr, Peter
To: Jefferson, Thomas


          Dear sir.  Carr’s-brook. Aug. 14th 14
          The committee of which J. Nicholas speaks in his note, was appointed for the purpose, of viewing the different situations in, and about Charlottes-ville, and reporting their opinion, to the next meeting of the board; this, by our constitution will take place on friday next. I was not of that committee. As well as I recollect,
			 John Winn, Jas Leitch,  J. Nicholas,
			 Dr Carr &
			 Alexr Garrett, were the persons who formed it. If they were all present, we should be quite safe—I rather believe, we shall as it
			 is but still I would rather not risque it. I suppose the meeting
			 tomorrow, has been called by the chair-man, in order to consult, compare &c, before the stated meeting of the board. When that time comes, we must endeavour so to arrange
			 matters, as to
			 postpone
			 the important question of location, ’till we can be pretty certain of a favorable issue.
          I will endeavour to see you at Monticello, before friday. Not
			 being of the committee, I shall not attend at Charlottesville tomorrow. I return you the paper asked for by J. Nicholas, in order that you may give it the direction you think best. With great and sincere esteem Yrs most
          Affectionately.Pr Carr
        